DETAILED ACTION
1.	This office action is a response to an application filed 04/20/2020 in which claims 1-20 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).



4.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to an automated granule bed forming mechanism.

Group II, claims 12-17, drawn to a method for forming a granule bed. 


6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a support conveyor configured for supporting a formed granule bed; at least one granule dispenser configured for dispensing granules onto the support conveyor to form a granule bed, wherein the at least one granule dispenser comprises: a plurality of feed chutes positioned across a width of the support conveyor, each of the plurality of feed chutes having an individually controllable feed door for controlling the flow rate of granules from the feed chute onto the support conveyor; a thickness monitoring mechanism configured to monitor the thickness of the granule bed on the support conveyor; and compare the detected thickness of the granule bed on the support conveyor relative to a target thickness profile; and one or more of the individually controllable feed doors to adjust the flow rate of granules from the feed chute onto the support conveyor to adjust the thickness of the granule bed to correspond to the target thickness profile, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Orisaka et al. (EP 2903058) cited in the Written Opinion of the ISA and IDS filed 04/20/2020. See the Written Opinion of the ISA for citations and rationale.


If Invention I is elected, an election of three species is required. This application contains claims directed to the following patentably distinct species of the claimed invention. Applicant is required to elect a single species from each group of species.
First Species
	I-1A, Claim 2, drawn to the automated granule bed forming mechanism according to claim 1, further comprising: a plurality of granulate dispensers, and wherein the one or more controller is embodied as a single controller configured to transmit signals to one or more of the individually controllable feed doors of each of the plurality of granulate dispensers. 
I-1B, Claim 3, drawn to the automated granule bed forming mechanism of claim 1, further comprising a plurality of granulate dispensers, and wherein the one or more controller is embodied as a plurality of controllers, each of the plurality of controllers is configured to transmit signals to one or more of the individually controllable feed doors of one or more of the plurality of granulate dispensers.
I-1C, Claim 4, drawn to the automated granule bed forming mechanism of claim 1, further comprising a plurality of granulate dispensers, and wherein the one or more controller is embodied as a plurality of controllers, wherein each of the plurality of controllers corresponds to a corresponding controller of the plurality of granule dispensers, and wherein each of the plurality of controllers is configured to transmit the corresponding granule dispenser.
Second Species
	I-2A, Claim 6, drawn to the automated granule bed forming mechanism of claim 1, wherein the target thickness profile may define an at least substantially uniform thickness across a width of the granule bed.
I-2B, Claim 7, drawn to the automated granule bed forming mechanism of claim 1, wherein the target thickness profile defines a non-uniform thickness across a width of the granule bed.
Third Species
	I-3A, Claim 10, drawn to the automated granule bed forming mechanism of claim 9, wherein the feedback mechanism comprises a force feedback mechanism.
I-3B, Claim 11, drawn to the automated granule bed forming mechanism of claim 9, wherein the feedback mechanism comprises a position feedback mechanism configured to detect the position of the feed door between the open configuration and the closed configuration.
If Invention II is elected, an election of one species is required. This application contains claims directed to the following patentably distinct species of the claimed invention. Applicant is required to elect a single species from the group of species.
First Species
	I-2A, Claim 14, drawn to the method of claim 12, wherein the target thickness profile may define an at least substantially uniform thickness across a width of the granule bed.
a non-uniform thickness across a width of the granule bed.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is generic.

8.	The examiner has required restriction between apparatus species and process claims. Where applicant elects claims directed to an apparatus specie or process, and the apparatus specie or process claims are subsequently found allowable, withdrawn apparatus and/or process claims that depend from or otherwise require all the limitations of the allowable apparatus and/or process claims will be considered for rejoinder. All claims directed to a nonelected apparatus or process invention must require all the limitations of an allowable apparatus or process claim for that nonelected apparatus invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the apparatus species and process claims and the rejoined nonelected apparatus and/or process claims will be withdrawn, and the rejoined nonelected apparatus and/or process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JETHRO PENCE whose telephone number is (571)270-7423.  The examiner can normally be reached on M-Th  8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717